Dismissed and Opinion filed February 20, 2003








Dismissed and Opinion filed February 20, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00109-CR
____________
 
SHELDON LAMONTE McKNIGHT,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 182nd District Court
Harris County, Texas
Trial
Court Cause No. 928,225
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of engaging in
organized crime.  In accordance with the
terms of a plea bargain agreement with the State, on December 13, 2002, the
trial court sentenced appellant to confinement for four years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal on
January 23, 2003.[1]  Because appellant has no right to appeal and
we lack jurisdiction over the appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Moreover, appellant=s notice of appeal is untimely.  A defendant=s notice of appeal must be filed
within thirty days after sentence is imposed when the defendant has not filed a
motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can
take no action other than to dismiss the appeal.  Id.
Accordingly, we dismiss the appeal for want of
jurisdiction.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed February 20, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.
Do Not Publish C Tex. R. App.
P. 47.2(b).
 




[1]  The record
reflects the notice of appeal was mailed from the Harris County Jail on January
21, 2003.